Citation Nr: 0616264	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Wichita, Kansas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran testified at a travel board hearing before a 
Veterans' Law Judge in March 2006.  A transcript of that 
hearing is of record.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active service nor was a sensorineural hearing loss 
shown within one year after leaving military service; and a 
current hearing loss disability has not been etiologically 
related to service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and a sensorineural hearing loss was not demonstrated 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for bilateral hearing loss 
was received in April 2003.  In correspondence dated in 
August 2003, he was notified of the provisions of the VCAA as 
they pertain to the issue of service connection.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified VA treatment records which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

The Board notes that in the instant appeal, the veteran was 
not provided a proper VCAA notice letter under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), prior 
to the initial adjudication of his claim.  However, complaint 
notice discussing disability ratings and effective dates was 
provided by the RO in March 2006.  As indicated above, there 
has been substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, a 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if noted to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In this case, the veteran avers that he was exposed to 
acoustic trauma from incoming mortar fire and artillery fire 
while on active duty.  His DD Form 214 indicated that his 
military occupational specialty in service was artillery.

Initially, with respect to the veteran's claim for service 
connection for bilateral hearing loss, the Board finds that 
service connection is not warranted on a direct basis.  The 
competent evidence does not show that current hearing loss 
was incurred in, or aggravated by the veteran's military 
service.  The service medical records do not indicate a loss 
of hearing during active duty.  At his March 2006 hearing, 
the veteran testified that he has had very limited noise 
exposure, with the use of hearing protection, after leaving 
active duty.  He described his exposure to noise during his 
Vietnam tour to include regular bombings near his base camp; 
an incoming mortar attack and frequent heavy artillery 
firing.  The veteran testified he was not given an audiology 
examination prior to leaving active duty, despite being shown 
his separation examination which included the audiology 
testing results.

A grant of service connection requires that there be a nexus 
between the current disability and the veteran's military 
service.  The veteran submitted a March 2003 annual hearing 
test, conducted as part of his annual VA police officer 
examination, which showed mild to moderately severe 
sensorineural hearing loss.  The claims file was not 
reviewed.  In a June 2005 addendum to the annual hearing 
test, the audiologist noted that she had not reviewed the 
claims folder; however, she opined that if the veteran had a 
history of artillery noise exposure then his hearing loss was 
at least as likely as not caused by his military service.  

The veteran underwent a VA examination September 2003 and it 
was observed that the veteran indeed had some degree of 
bilateral hearing loss.  However, it was indicated that the 
veteran's hearing loss was not incurred as a result of his 
military service.  The audiologist based this determination 
upon a review of the service medical records which indicated 
normal auditory thresholds were present during the 1965 and 
1967 audiological exams.  The veteran underwent another VA 
audiology examination in September 2005.  The claims file was 
reviewed.  The examiner noted a history of noise exposure 
from weapons fire in service and his work on the police 
force.  He noted a bilateral mid to high frequency 
sensorineural hearing loss from 1000 Hz and above, of 
marginally normal to moderate degree.  It was indicated that 
a review of the service medical records showed all thresholds 
were within normal limits during the entrance and separation 
physical examinations, and therefore do not support a claim 
for hearing loss.  Therefore, the Board finds that veteran's 
current hearing loss was not incurred or due to military 
service.  The Board places greater weight on the opinions of 
the September 2003 and 2005 VA examiners because they had the 
benefit of reviewing the veteran's service medical records.  
The audiologist who conducted the annual hearing test did not 
and based her June 2005 addendum opinion solely on the 
veteran's statements.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

Service connection for bilateral sensorineural hearing loss 
is also not warranted on a presumptive basis.  The first 
evidence of hearing loss diagnosis is not until many years 
after separation from service.  The veteran testified that he 
never sought treatment for hearing loss although his family 
told him "he was deaf."  The record contains no evidence of 
treatment for hearing loss either.  The Board finds that 
these statements; while attesting to their observation of the 
veteran's overt hearing loss are less probative, as lay 
persons they are not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Thus, as the veteran's 
sensorineural hearing loss did not manifest to a compensable 
degree within one year of separation from active duty, the 
Board finds it may not be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for bilateral 
hearing loss have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).





ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


